Citation Nr: 0803068	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  07-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to service connection for a conversion 
disorder, secondary to a service connected left knee 
disorder.  

2.	Entitlement to service connection for fibromyalgia, 
secondary to a service connected left knee disorder.  

3.	Entitlement to service connection for reflex sympathetic 
dystrophy, secondary to a service connected left knee 
disorder.  

4.	Entitlement to service connection for a left hip disorder, 
secondary to a service connected left knee disorder.  

5.	Entitlement to service connection for a lumbosacral 
disorder, secondary to a service connected left knee 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to June 
1986.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Paul, Minnesota, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before the 
undersigned Member of the Board in September 2007.  


FINDINGS OF FACT

1.	A conversion disorder is not shown to be related to any 
service connected disorder.

2.	Fibromyalgia is not shown to be related to any service 
connected disorder.

3.	Chronic reflex sympathetic dystrophy is not currently 
demonstrated.  

4.	A chronic left hip disorder is not currently demonstrated.  

5.	A chronic lumbosacral disorder, including scoliosis, is 
not shown to be related to any service connected disorder.  


CONCLUSIONS OF LAW

1.	A conversion disorder was neither incurred as a result of 
nor aggravated by a service connected disability.  38 C.F.R. 
§ 3.310(a) (2007).

2.	Fibromyalgia was neither incurred as a result of nor 
aggravated by a service connected disability.  38 C.F.R. 
§ 3.310(a) (2007).

3.	Chronic reflex sympathetic dystrophy was neither incurred 
as a result of nor aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2007).

4.	A chronic left hip disorder was neither incurred as a 
result of nor aggravated by a service connected disability.  
38 C.F.R. § 3.310(a) (2007).

5.	A chronic lumbosacral disorder, including scoliosis, was 
neither incurred as a result of nor aggravated by a service 
connected disability.  38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in March 2006, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided with 
notification of all necessary elements.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is claiming service connection for various 
disorders, including a conversion reaction, fibromyalgia, 
reflex symptomatic dystrophy, a left hip disorder, and a 
lumbosacral disability.  In his correspondence and in 
testimony before the undersigned at a hearing on appeal in 
September 2007, he asserted that these disorders are all 
proximately due to or aggravated by the left knee disability 
for which service connection has been established.  Review of 
the record shows that service connection is currently in 
effect for the postoperative residuals of internal 
derangement of the left knee, rated 10 percent disabling.  
After review of the evidence of records, and for the reasons 
that will be presented, the Board finds that there is no 
basis for a grant of service connection for any of the 
disabilities at issue.  

It is initially noted that the Board has reviewed the entire 
evidence of record, including the veteran's service treatment 
records; private treatment records from several medical care 
providers, including records from prior to the veteran's 
period of active duty; VA outpatient treatment records; and 
reports of a VA compensation examination dated in March 2006.  
These records show that the veteran has been treated for 
fibromyalgia since approximately 1999 and for a conversion 
disorder sometime later.  There is no indication in these 
treatment records that either the veteran's fibromyalgia or 
conversion disorder is related to his service connected left 
knee disability.  While the veteran has given sworn testimony 
to the effect that he believes that there is a relationship 
between his service connected left knee disorder and his 
claimed disabilities, it is noted that he is a layman, and, as 
such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Under these circumstances, the claims must 
be denied.  

Regarding the veteran's claims for service connection for 
reflex symptomatic dystrophy and a left hip disorder, it is 
noted that review of the record gives no indication that the 
veteran currently has either disability.  There is no record 
of a confirmed diagnosis of reflex symptomatic dystrophy and 
in testimony before the undersigned at his hearing the veteran 
stated that there were only suggestions by one of his private 
physician that there might be an indication of this 
disability.  On VA compensation examination in March 2006 the 
pertinent diagnosis was no left hip pathology noted on 
clinical or X-ray examination.  A threshold element of a claim 
for compensation includes the existence of a current 
disability.  As these disabilities have not been clinically 
confirmed in the record, service connection is not warranted.  

The veteran is also seeking service connection for a 
lumbosacral spine disability.  The record shows that in a 
March 2006 statement, the veteran's private chiropractor 
indicated that he had been treating the veteran since January 
2002 for a spinal condition.  In addition, the veteran had 
been diagnosed as having fibromyalgia, asthma, and an 
undiagnosed tremor disorder.  He stated that the veteran's 
health problems, including an old injury of the left knee in 
1986 (for which service connection is in effect) could have 
caused a change in gait that contributed to the veteran's 
problems with his spine.  He went on to state that the veteran 
had many problems that presented themselves and were related 
to a twist of the lower spine and pelvis.  

In March 2006, the veteran was examined by VA, in part, to 
ascertain if the veteran's low back disorder could be related 
to the service connected left knee disorder.  The examiner 
indicated that the veteran's entire claims file, including all 
medical records prior to and during service as well as 
thereafter, had been reviewed.  After rendering a diagnosis of 
chronic mechanical lumbosacral pain, with documented 
thoracolumbar scoliosis, the examiner stated that the mechanic 
lumbosacral pain was due to biomechanical abnormalities 
related to scoliosis and that the scoliosis appeared to be 
related to leg length differences.  Therefore, in the 
examiner's opinion, the veteran's lumbosacral pain was not due 
to his service-connected left knee disorder.  

After review of the two medical opinions of record, the Board 
finds that there is no basis for the establishment of service 
connection for the lumbosacral spine disorder.  The statement 
from the veteran's chiropractor indicates that, while the 
left knee disorder might cause problems that had been 
identified in the spine, other problems could be related to a 
twist in the lower spine as well.  The VA examiner was more 
specific in identifying the spine abnormalities as mechanical 
low back pain and scoliosis that was the result of leg length 
discrepancy.  There was no involvement found with the 
veteran's left knee disorder whatsoever.  Moreover, the VA 
examiner specifically noted that all of the veteran's medical 
records had been reviewed, while the veteran's chiropractor 
did not indicate review of more than his own records of 
treatment since January 2002.  Thus, at least part of the 
analysis offered by the chiropractor is based on the 
recitation of medical history provided by the veteran which 
renders it less persuasive.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  For this reason, the Board finds that the 
negative opinion offered by the VA examiner in March 2006 is 
more credible than that offered by the veteran's chiropractor 
in support of his contention.  Under these circumstances 
service connection is denied.  


ORDER

Service connection for a conversion disorder, secondary to a 
service connected left knee disorder, is denied.  

Service connection for fibromyalgia, secondary to a service 
connected left knee disorder, is denied.  

Service connection for reflex sympathetic dystrophy, 
secondary to a service connected left knee disorder, is 
denied.  

Service connection for a left hip disorder, secondary to a 
service connected left knee disorder, is denied.  

Service connection for a lumbosacral disorder, secondary to a 
service connected left knee disorder, is denied.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


